DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 16-33, and Species (i), claim 21, in the reply filed on 11/01/2022 is acknowledged. However, the arguments are moot, given that the non-elected claims are cancelled.  
Even if the non-elected claims were not cancelled, the data to establish unexpected results is not persuasive. Specifically, the data is not commensurate in scope with the scope of the present claim. Specifically, the data only shows using (1) a specific substrate with a specific composition (i.e., 304 Stainless steel or alloy 6061), (2) a specific thickness of the coating, (3) a specific dimethylsilane to silane ratio, (4) a specific partial pressure of dimethylsilane, (5) a specific coating microstructure and (6) a specific corrosion response to a specific concentration of HCl after 20 minutes of immersion (i.e., the coated Alloy 6061 coated according to a ratio of 3.09:1 (200 Torr dimethylsilane) shows corrosion of 1.39 mils per year in 2.5% (by weight) HCl after 20 minutes of immersion and the coated Alloy 6061 coated according to a ratio of dimethylsilane to silane between 2:1 and 4:1 shows corrosion of between 10-20 mils per year in 5% (by weight) HCl after 20 minutes of immersion).
	While the present claim broadly encompass (1) any aluminum-containing substrate, (2) any thickness of the coating, (3) any ratio of dimethylsilane to silane in the coating, (4) any partial pressure of dimethylsilane, (5) any microstructure comprising a third region comprising amorphous silicon and (6) any corrosion response.
	Further, it is noted that the data only shows dimethylsilane and silane in the coating, the data does not show whether the working examples would meet the claimed second region distal from the aluminum-containing substrate in comparison to the first region, the second region having oxygen at a greater concentration, by weight, than the first region. 
	Lastly, there is no data when the content of the oxygen in the second region is greater than or less than the content of the oxygen concertation in the first region (i.e., upper or lower limits of the oxygen content in the second region). As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”.  In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of the oxygen content in the second region.
It is noted that non-elected claims, claims 22-31 and 34-35 are cancelled.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: the drawing includes the reference character “102”, however, the description does not mention “102”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: in paragraph [0014] amend “nu0mbers” to “numbers”. Appropriate correction is required.
Further, it is noted the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-21 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Vezza et al. (WO 2017/040623) (Vezza), taken in view of evidence by Smith et al. (US 2012/0251797) (Smith).
In reference to claims 16 and 20, Vezza discloses a coated article ([0017]) (corresponding to a coated article). The coated article includes a substrate and a coating on the substrate, the coating having multiple layers ([0011]). The substrate is a metallic material including an aluminum alloy ([0044]) (corresponding to an aluminum-containing substrate).
	The multiple layers include a base layer (i.e., first region) in contact with the substrate, one or more interlayers (i.e., second region) in contact with the base layer and a surface layer (i.e., third region) in contact with the interlayer ([0019]) (corresponding to a first region on the aluminum-containing substrate; a second region distal from the aluminum-containing substrate in comparison to the first region; a third region distal from the first region in comparison to the second region).
	Vezza discloses to produce the base layer of the base article, a silicon-containing precursor gas is introduced into a chamber holding the article at a temperature above the thermal decomposition temperature of the silicon-containing precursor gas ([0021]). The silicon-containing precursor gas includes silane, silane and ethylene, silane and an oxidizer, dimethylsilane, trimethylsilane, dialkylsilyl dihydride, alkylsilyl trihydride, non-pyrophoric species, thermally reacted material (for example, carbosilane and/or carboxysilane, such as, amorphous carbosilane and/or amorphous carboxysilane), species capable of a recombination of carbosilyl (disilyl or trisilyl fragments), methyltrimethoxysilane, methyltriethoxysilane, dimethyldimthoxysilane,  dimethydiethoxysilane, trimethylmethoxysilane, trimethylethoxysilane, one or more nitrogen-containing species and combinations thereof ([0030]).
	Given that Vezza discloses the base layer that overlaps the presently claimed first region, including silane, silane and ethylene, dimethylsilane, trimethysilane, carbosilane and/or carboxysilane, methyltrimethoxysilane, methyltriethoxysilane, dimethyldimthoxysilane,  dimethydiethoxysilane, trimethylmethoxysilane, trimethylethoxysilane and combinations thereof, it therefore would be obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to use the silane and dimethysilane, which is both disclosed by Vezza and encompassed within the scope of the present claims (corresponding to the first region is a thermal chemical vapor deposition of a dimethylsilane-and-silane-containing mixture).
	Vezza further teaches oxidizing after the introduction of the silicon-containing deposition gas ([0039]). As evidence by Smith, thermal decomposition of dimethysilane by thermally decomposing the chemical vapor deposed dimethysilane forms a layer including molecules of silicon, carbon and hydrogen atoms ([0036]); and further oxidizing the layer provides an oxide layer which includes atoms of silicon, carbon, hydrogen and oxygen ([0051]; [0047]; FIG. 8). Thus, it is clear the base layer includes silicon and carbon and the oxidation provides an oxide intermediate layer including oxygen (corresponding to the first region comprising carbon and silicon; the second region having oxygen at a greater concentration, by weight, than the first region). 
	Vezza discloses base layer is an amorphous silicon layer ([0033]). The surface layer is formed by repeating the introduction of the silicon-containing precursors gas, as a second aliquot, where the gaseoulsy soaking is at a temperature above the thermal decomposition of the silicon-containing precursor, which is substantially identical to how the base layer is formed ([0021]). Therefore, it is clear the surface layer is an amorphous silicon layer (corresponding to the third region comprising amorphous silicon). 
	Alternatively, Vezza discloses the coating is an amorphous silicon coating ([0011]), therefore, it is clear the surface layer of the coating includes amorphous silicon (corresponding to the third region comprising amorphous silicon).
	While Vezza discloses the base layer is produced by a thermal chemical vapor deposition process including introducing the silicon-containing precursor gas comprising a mixture of silane and dimethylsilane ([0018]; [0021]; [0030]) (corresponding to the first region is a thermal chemical vapor deposition of dimethylsilane-and-silane-containing mixture), it is noted that claim 20 defines the product by how the product was made. Thus, claim 20 is a product-by-process claim. For the purpose of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a structure having a first region comprising carbon and silicon. Vezza suggests such a product. 
In reference to claims 17 and 18, Vezza discloses the limitations of claim 16, as discussed above. Given that the coated article of Vezza is substantially identical to the present claimed coated article, it is clear that the coated article of Vezz would inherently have increased corrosion resistance when contacted with a first corrosive fluid comprising at least 5%, by weight, HCl in comparison to the aluminum-containing substrate in uncoated form and the aluminum-containing substrate will be devoid of thermal sensitization effects that occur at temperatures greater than 450 degrees Celsius.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
In reference to claim 19, Vezza discloses the limitations of claim 16, as discussed above. Vezza further discloses the base layer (i.e., first region) in contact with the substrate, the interlayers (i.e., second region) are in contact with the base layer and the surface layer (i.e., third region) in contact with the interlayer, wherein all exposed surfaces of the coated article include the base layer, the interlayer and the surface layer ([0019]; [0043]) (corresponding to the first region is directly on the aluminum aluminum-containing substrate and completely covers all exposed regions of the aluminum-containing substrate, wherein the second region is directly on the first region and completely covers all exposed regions of the first region, and wherein the third region is directly on the second region and completely covers all exposed regions of the second region).
In reference to claim 21, Vezza discloses the limitations of claim 16, as discussed above. Vezza teaches the substrate 103 is or includes a composition, by weight, of between 20% and 24% chromium, between 1 % and 5% iron, between 8% and 10% molybdenum, between 10% and 1 5% cobalt, between. 0. 1 % and 1 % manganese, between 0.1% and 1% copper, between 0.8% and 1.5% aluminum, between 0.1 % and 1% titanium, between 0.1 % and 1% silicon, between 0.1 % and 0.2 carbon, between 0.001 and 0.2% sulfur, between 0.001 % and 0.2% phosphorus, between 0.001% and 0.2% boron, and a balance nickel (for example, between 44.2% and 56%) ([0049]) (corresponding to the aluminum-containing substrate has a composition, by weight, of between 20% and 24% chromium, between 1 % and 5% iron, between 8% and 10% molybdenum, between 10% and 1 5% cobalt, between. 0. 1 % and 1 % manganese, between 0.1% and 1% copper, between 0.8% and 1.5% aluminum, between 0.1 % and 1% titanium, between 0.1 % and 1% silicon, between 0.1 % and 0.2 carbon, between 0.001 and 0.2% sulfur, between 0.001 % and 0.2% phosphorus, between 0.001% and 0.2% boron, and a balance nickel). 
In reference to claims 32 and 33, Vezza discloses the limitations of claim 16, as discussed above. Vezza further discloses the coating has a thickness between 100 nanometers and 10,000 nanometers ([0033]) (corresponding to the coated article has a coating thickness of between 500 nanometers and 2,000 nanometers; the coated article has a coating thickness of between 100 nanometers and 800 nanometers).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784